DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 8/16/2022. Claims 1-12 and 23-30 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bootwala et al. (U.S. 9,101,412 B2), as cited in the IDS filed 01/15/2020.
Concerning claim 1, Bootwala et al. disclose a method for coupling a plurality of derotator instruments into a series of a plurality of derotator instruments, the method comprising: attaching a plurality of derotator instruments (see Fig. 1B below) to a plurality of adjacent bone anchors (see Fig. 1B below), each derotator instrument comprising: a shaft (see Fig. 1B below) for connecting to a bone anchor; a handle (see Fig. 1B below) having a slot (see Fig. 1B below); and an adjustable coupler (see Fig. 2, element 52) pivotally (see col. 5, lines 40-42) connecting the shaft and the handle thereby enabling motion of the slot relative to the shaft (pivotal coupling 52 is located between the slot and the shaft and therefore enables motion of the slot relative to the shaft); adjusting one or more of the adjustable couplers (see col. 5, lines 39-63) to align at least one of the slots of the series with at least one other slot of the series; and inserting an elongate member (see Fig. 1B, element 26) through two or more slots of the series that are aligned (see Fig. 1B below).



[AltContent: arrow][AltContent: textbox (2nd Slot)][AltContent: arrow][AltContent: textbox (2nd Derotator Instrument)][AltContent: connector][AltContent: textbox (Plane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Slot)][AltContent: connector][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Handle )][AltContent: arrow][AltContent: textbox (Derotator Instrument)][AltContent: textbox (Bone Anchor)]
    PNG
    media_image1.png
    503
    746
    media_image1.png
    Greyscale

Concerning claim 2, wherein adjusting one or more of the adjustable couplers comprises: moving a first handle (see Fig. 2, element 46) into one of a plurality of discrete positions relative to a first shaft (see Fig. 2, element 38) via a first adjustable coupler (see Fig. 2, element 52) connecting the first shaft and the first handle.
Concerning claim 6, wherein the plurality of discrete positions are located in a plane (see Fig. 1B above) containing the first handle and the first shaft.
Concerning claim 7, wherein the inserting comprises inserting a pin (see Fig. 1B, element 26 and see col. 4, lines 58-63) through the two or more slots of the series that are aligned. It is noted that the frame can include a single side including just pin 26. 
Concerning claim 8 and 9, further comprising attaching multiple sets of derotator instruments to multiple sets of bone anchors (see Fig. 1B, elements 18 and 30).
Concerning claim 10, further comprising manipulating the multiple sets of derotator instruments to align heads of the multiple sets of bone anchors (see col. 5, lines 39-63).
Concerning claim 11, further comprising placing a rod through the heads of the multiple sets of bone anchors (see col. 5, lines 35-38).
Concerning claim 27, Bootwala et al. disclose a method comprising providing a plurality of derotator instruments (see Fig. 1B above), wherein the plurality of derotator instruments comprises a first derotator instrument and a second derotator instrument (see Fig. 1B above), wherein each derotator instrument in the plurality of derotator instruments comprises: a shaft (see Fig. 1B above) for connecting to a bone anchor (see Fig. 1B above); a handle (see Fig. 1B above) having a slot (see Fig. 1B above); and an adjustable coupler (see Fig. 2, element 52) pivotally (see col. 5, lines 40-42) connecting the shaft and the handle; pivoting a first handle of the first derotator instrument to align a first slot (see Fig. 1B above) on a first handle of the first derotator instrument with a second slot (see Fig. 1B above) on a second handle of the second derotator instrument; and inserting an elongate member (see Fig. 1B, element 26) through the first slot and the second slot to maintain an alignment between the first handle and the second handle.
Concerning claim 28, wherein the adjustable coupler comprises one or more pins (see Fig. 2 below; and see Fig. 3B, element 150 which receives a pin).
[AltContent: connector][AltContent: textbox (Pin)]
    PNG
    media_image2.png
    520
    720
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bootwala et al. (U.S. 9,101,412 B2), as applied to claims 1 and 8-11 above, further in view of Barry (U.S. 2014/0100611 A1) as cited in the IDS filed 01/15/2020.
Bootwala et al. disclose the invention substantially as described above. However, Bootwala et al. do not explicitly disclose the method step of passing a set screw to each bone anchor through hollow shafts of each derotator instrument.
Barry teach a method for correcting a plurality of derotator instruments into a series of a plurality of derotator instruments comprising the step of passing a set screw to each bone anchor through hollow shafts (see Fig. 1, elementn38) of each derotator instrument.
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify Bootwala’s method such that the shaft is shaped as a hollow tube thereby permitting passage of a set screw to each bone anchor, as taught by Barry, in order to permit minimally invasive techniques to secure the rod to the bone anchor. The use of tubular extensions in minimally invasive surgery is well known in the spinal art. 

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that “the derotator instrument of Bootwala does not appear to have a slot on the handle and a handle that is pivotally connected to the shaft by an adjustable coupler thereby enabling motion of the slot relative to the shaft, as recited in claim 1,” Figs. 1B and 3B below clearly illustrates a slot (see Fig. 3B below) on the handle (see Fig. 3B below) and the handle is pivotally (see Fig. 3B, element 134) connected to the shaft (see Fig. 1B below) by an adjustable coupler (see Fig. 3B, element 134) thereby enabling motion of the slot relative to the shaft. As stated above, col. 5, lines 39 – 43 specifically disclose the pivotal coupling (see Fig. 3B, elements 134 and 150).


[AltContent: arrow][AltContent: textbox (2nd Slot)][AltContent: arrow][AltContent: textbox (2nd Derotator Instrument)][AltContent: connector][AltContent: textbox (Plane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Slot)][AltContent: connector][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Handle )][AltContent: arrow][AltContent: textbox (Derotator Instrument)][AltContent: textbox (Bone Anchor)]
    PNG
    media_image1.png
    503
    746
    media_image1.png
    Greyscale


[AltContent: connector][AltContent: oval][AltContent: textbox (Handle)][AltContent: arrow][AltContent: textbox (Slot)]
    PNG
    media_image3.png
    331
    510
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 23-26 are allowed.
Claims 3-5, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773